Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants remarks filed February 28, 2022.
Claims 1-20 are pending. No claim is added and none cancelled.
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness (U.S. Patent Application No. 2018/0121448).

Regarding Claim 1, Barsness discloses a computer implemented method comprising: 
receiving, by a first compute node, data for transmission as streaming data on a network connected to the first compute node and a database (par [0033], [0040], [0116], Barsness); 
assembling, by the first compute node, a body portion of a tuple to include the data (par [0089], Barsness – tuple contains a body portion for data); 
assembling, by the first compute node, a header portion of the tuple to include a database statement that identifies a change to be made by the database to an aspect of the database in a format that is identifiable by the database (par [0076-0077], [0089], [0138-0141], Barsness – tuple contains a header portion); and 
transmitting, by the first compute node, the tuple having the header portion thereof and the body portion thereof on the network as streaming data with the header and body portions of the tuple being directed to the database (par [0076-0077], [0089], [0138-0141], [0156], Barsness). 

Regarding Claim 2, Barsness discloses the method of claim 1, wherein the database statement includes an alter statement that instructs the database to make an alteration to a table of the database to accommodate the data (par [0138-0141], Barsness – modify data command can delete, edit, etc.). 

Regarding Claim 3, Barsness discloses the method of claim 2, further comprising receiving an indication from a user interface to include the alter statement in the tuple (par [0138-0139], Barsness – modify data command initiated by a user). 

Regarding Claim 4, Barsness discloses the method of claim 2, further comprising receiving an indication from an application associated with the data to include the alter statement in the tuple (par [0138-0142], Barsness).

Regarding Claim 5, Barsness discloses the method of claim 1, wherein the database statement includes an optimization hint that instructs the database to make an alteration to an access plan (par [0140-0141], Barsness). 

Regarding Claim 6, Barsness discloses the method of claim 5, further comprising receiving an indication from a user interface to include the optimization hint in the tuple (par [0140-0141], Barsness). 

Regarding Claim 7, Barsness discloses the method of claim 5, further comprising receiving an indication from an application associated with the data to include the optimization hint in the tuple (par [0140-0142], Barsness). 

Regarding Claim 8, Barsness discloses the method of claim 1, wherein the transmitting of the tuple includes transmitting the tuple to a second compute node en route to the database (par [0034], [0088], Barsness). 

Claims 10-14 contain similar subject matter as claims 1-3 and 5-6 above; and are rejected under the same rationale.

Regarding Claim 15, Barsness discloses the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (par [0167], Barsness). 

Claims 17-20 contain similar subject matter as claims 1-3 and 5 above; and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness (U.S. Patent Application No. 2018/0121448) in view of Cook (U.S. Patent Application No. 2018/0020045).


Regarding Claim 16, Barsness discloses the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (par [0166], Barsness).
However, Barsness is not as detailed with respect to program instructions to meter use of the computer usable program product associated with a request; and program instructions to generate an invoice based on the metered use.
On the other hand, Cook discloses program instructions to meter use of the computer usable program product associated with a request; and program instructions to generate an invoice based on the metered use (par [0099], Cook – use of the code data may be metered, and based on the metered use, an invoice is generated that includes a bill fee specifying compensation for the usage of the code data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cook’s teachings into the Barsness system. A skilled artisan would have been motivated to combine in order to better manage code origination data; thereby allowing for the code data to be performed as efficiently as possible.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: assembling the header portion to include an indicator that is configured to be recognizable by the database as an indication that the header includes the database statement.


Response to Arguments
Applicant argues, Barsness fails to teach the claimed “assembling, by the first compute node, a header portion of the tuple to include a database statement that identifies a change to be made by the database to an aspect of the database in a format that is identifiable by the database”.
Examiner respectfully disagrees. In particular, the applicant specifically argues that the “header” discussed within par [0076-0077] of Barsness is not the same “header” as discussed within par [0089] and [0138-0141] of Barsness. To begin, Barsness explicitly states “ Referring to FIG. 10, tuple 1001 includes a header 1002 containing a tuple type 1003, a unique tuple identifier 1004, and a variable number of parent pairs 1005, each parent pair comprising a respective parent tuple type 1006 and parent tuple identifier 1007. The header may contain other data” (see par [0089]); wherein the passage explicitly teaches a tuple having a header portion. With that being said, Barsness does discuss a header portion of a table within the database at par [0076-0077]. While it may appear as though that discussed header portion 901 differs from header portion 1002; it is understood for them to be equivalent because header portion 901 can be considered a row (i.e., tuple) within the table that is discussed within par [0076-0077]. As a result, the examiner believes any header portion discussed within the Barsness reference to be the same and capable of performing the same operations.

Even further, the applicant argues the citations in Barsness do not disclose identifying a change to be made by the database to an aspect of the database. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Barsness teaches a modify data command which is a database supported command to apply a data modify operation (i.e., a delete of a tuple or an editing of the contents of at tuple) to one or more selective tuples of the database, the tuples being selected according to logical parameters of the modify data command… Including in-flight streaming data within the scope of a modify data command is preferably a user option which could be specified as one of the command parameters or otherwise; if in-flight streaming data is not included, the modify data command is executed in a conventional manner against only data in the database itself (see par [0138-0141]). Barsness also teaches The modify data command either explicitly or implicitly specifies a command scope, i.e., the scope of data to be searched for data meeting the logical parameters of the command, to which the data modify operation will be applied. Conventionally, this command scope is limited to one or more database tables 821-823 of database 140 (see par [0143]). While the applicant has chosen to focus on the details around the in-flight data, Barsness further teaches that the modify data command is a statement to indicate a change/modification to be made to other aspects of the database, whether it’s the data itself in the database or a table of the database. As a result, the examiner believes Barsness does in fact teach the features as argued above.

Applicant argues, with respect to claims 2, 11, and 18, Barsness fails to disclose the limitation that states “an alter statement that instructs the database to make an alteration to a table of the database”.
Examiner respectfully disagrees. As can be seen from the response above, Barsness teaches identifying a change/modification to be made to an aspect of the database. While Barsness does in fact teach a modify data command by a user of a database, wherein the command is a database supported command to apply a modification operation (i.e., a delete of a tuple or editing of the contents of a tuple) to selective tuples of the database. Also, while Barsness discusses in-flight data and multiplication it is understood and stated by Barsness that if in-flight streaming data is not included in the modify data command then the command is executed conventionally against the data in the database itself (see par [0138-0141]).  Even further, Barsness teaches “The modify data command either explicitly or implicitly specifies a command scope, i.e., the scope of data to be searched for data meeting the logical parameters of the command, to which the data modify operation will be applied. Conventionally, this command scope is limited to one or more database tables 821-823 of database 140” (see par [0143]). Barsness also teaches “ Concurrently with transmitting the modify data command to the management system (if the command scope includes streamed data), or without transmitting the command to the management system (if the command scope does not include streamed data), the database manager determines at block 1604 whether the modify data command scope includes database data, i.e., data in one or more tables 821-823. If so (the ‘Y’ branch from block 1604), then the query engine 813 is invoked to execute the modify data command against database data (block 1606). Any conventional technique known in the database art may be used for executing the modify data command against data in one or more database tables 821-823” (see par [0145]). The provided citations not only specifically teach an alter statement for a database but that the alteration can be for a table of the database. As a result, the examiner believes Barsness does in fact teach the features as argued above.

Applicant argues, with respect to claims 3, 4, 12, and 19, Barsness fails to disclose the limitation “receiving an indication from a user interface to include the alter statement in the tuple”.
Examiner respectfully disagrees. Barsness teaches “The common run-time code 614 typically contains routines in which traceable events occur. Specifically, in one or more embodiments, common run-time code 614 will include routines for allocating a new tuple in the data streaming application, for sending a tuple from one processing element to a next processing element, and for outputting a tuple to the database. Additional routines which may be of interest in tracing tuples in accordance with one or more embodiments may include routines for copying or duplicating a tuple, for deleting a tuple… the instrumented version(s) of common run-time code 614 alter the structure of the tuples used in the data streaming application by adding additional data useful in trace analysis. FIG. 10 is a conceptual representation of an altered tuple 1001 of a data streaming application, altered for supporting profile analysis of trace data, according to various embodiments. Referring to FIG. 10, tuple 1001 includes a header 1002 containing a tuple type 1003, a unique tuple identifier 1004, and a variable number of parent pairs 1005, each parent pair comprising a respective parent tuple type 1006 and parent tuple identifier 1007. The header may contain other data” (see par [0088-0089]).  Even further, Barsness teaches that the modify data command is initiated by a user of a database to apply a data modify operation to one or more selective tuples of the database, wherein the tuples are associated with the table of the database (see par [0138-0139] and [0143]). As a result, the examiner believes Barsness does in fact teach the features as argued above.

Applicant argues, with respect to claims 5-7, 13, 14 and 20, Barsness includes no recitation of “an optimization hint that instructs the database to make an alteration to an access plan”.
Examiner respectfully disagrees. The applicant’s specification states that the term “database statement” refers to a database statement, instruction, optimization hint, or other database command (see par [0020] of the instant application). With that being said, Barsness teaches “In accordance with one or more embodiments, in-flight streaming data may be included within the scope of a modify data command. In-flight streaming data might be included for any of various reasons. For example, if a particular subset of tuples is no longer to be maintained in the database, then deleting tuples of that subset from the data streaming application amounts to deleting extraneous data, which may improve the efficiency of the data streaming application and/or remove the need to later delete the product of in-flight data from the database. In another example, a global correction might be applied to some subset of data, where correcting the in-flight data as well avoids the need for later downstream corrections. Although it is theoretically possible to modify a single tuple, it is typically expected that the modify data command is applied to multiple tuples defined by the logical parameters of the command”… “Including in-flight streaming data within the scope of a modify data command is preferably a user option which could be specified as one of the command parameters or otherwise; if in-flight streaming data is not included, the modify data command is executed in a conventional manner against only data in the database itself. In one or more optional embodiments, a user may limit the scope of the data subject to the modify data command to particular portions of the data streaming application (e.g., buffers of particular processing elements). If in-flight streaming data is included, the modify data command is applied to the streamed data by transmitting the command to management system database agent 521 within the stream manager, which in turn transmits respective commands to respective compute node database agents 321 in each applicable compute node 110. Management system database agent 521 does not necessarily transmit every modify data command to every compute note database agent 321, and may limit a command to specific compute nodes based on knowledge of the path or paths taken by tuples which are the subject of the data modify command contained in operator graph 132 and/or operator graph profile data 525, and/or command scope restrictions specified by the user. Each compute node database agent(s) 321 receiving the modify data command searches data in its buffer 313 to find any tuples matching the command's logical parameters, and applies the data modify operation specified by the command to any matching tuples it finds. The compute nodes may return an acknowledgment to the management system database agent 521, which may contain detailed data concerning the extent of modified data. The management system database agent 521 may in turn provide acknowledgment information to the database manager”… and “The modify data command either explicitly or implicitly specifies a command scope, i.e., the scope of data to be searched for data meeting the logical parameters of the command, to which the data modify operation will be applied. Conventionally, this command scope is limited to one or more database tables 821-823 of database 140. However, in accordance with various embodiments disclosed herein, a modify data command may optionally specify that in-flight data of a data streaming application is to be included in the scope of the command. The manner in which command scope is specified may vary. In one or more embodiments, only the database is searched by default, and streamed data within the data streaming application is only searched if an optional extended modify data parameter is specified. In addition to specifying that streamed data is to be included in the command scope, a modify data command may explicitly or implicitly limit the command scope to particular portions of the data streaming application. For example, a command may specify that only data associated with particular processing elements of the operator graph or in particular nodes will be subject to modification. Limiting the command scope to particular portions of the data streaming application generally requires special knowledge of the data streaming application on the part of the user, but there are instances where this capability may prove useful” (see par [0140-0141], [0143]). Thus teaching that the modify data command instructs the database to make a modification to an access plan or system scope. As a result, the examiner believes Barsness does in fact teach the features as argued above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 4, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161